DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-8 and 10 are directed towards an apparatus (i.e., apparatus for preventing photo-curing of biomaterial in a discharge nozzle). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim 9 is missing from the instantly filed claim set. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WEISS et al. (US 2019/0047309) in view of LIN et al. (TWM300172U; citations drawn to the translated version provided herewith).
As to claim 1: WEISS discloses a system for shielding printer heads and nozzles from curing radiation in additive manufacturing devices (title; abstract; [0001]). WEISS further teaches providing 
Additionally, WEISS discloses the claimed plurality of light sources configured to emit light for photocuring the material when photocuring the material discharged from the discharge nozzle with the light emitted from the plurality of light sources ([0024]; [0026]; FIG. 1 – curing radiation 108, UV radiation energy 110). 
Moreover, WEISS discloses the claimed apparatus (i.e., shielding system) comprising a driving unit configured to provide a driving force ([0027]; FIG. 2 – driver 208); a shutter member configured to receive the driving force from the driving unit and to move between a first position not covering the discharge nozzle and a second position covering at least the discharge nozzle in a reciprocating manner ([0027]; FIG. 2 – shutter 250, opening/closing mechanism 206; nozzle 104; nozzle opening 106); and a control unit configured to control the discharge nozzle, the plurality of light sources, and the driving unit ([0009]; [0027]; FIG. 2 – controller 210), wherein the control unit is configured to control the driving unit in a manner that the shutter member takes the first position or the second 23position when no light is emitted from the plurality of light sources ([0009]; [0027]; [0029]; FIG. 2), to control the driving unit in a manner that the shutter member takes the first position when the material is discharged from the discharge nozzle ([0009]; [0027]; [0029]; FIG. 2), and to control the driving unit in a manner that the shutter member takes the second position when no material is discharged from the discharge module and the light is emitted from the plurality of light sources ([0009]; [0027]; [0029]; FIG. 2B). 

WEISS fails to explicitly disclose the claimed head unit including an end plane, the shutter member and a distal end of the discharge nozzle are positioned near a center of the end plane, and the plurality of light sources are positioned on the end plane with the shutter member and the discharge nozzle there between.
However, LIN teaches an inkjet device for a large-scale inkjet printer. LIN further teaches a light-disturbing element between the nozzle of the inkjet head and the opening at the bottom of the UV light projection device, which prevents UV light from irradiating the nozzle of the inkjet head all allows for the nozzle to eject material smoothly as the UV light is unable to reach the nozzle and solidify material in the region (page 14, lines 14-37). The inkjet device in LIN includes a plurality of ink cartridges 21 fixed on the upper part of the base 2 and a plurality of inkjet heads 32 fixed on the lower part of the base 2 (i.e., the head unit includes an end plane); where the top of the inkjet head 32 communicates with the ink cartridge 31 for input ink, and the bottom end of the inkjet head 32 is provided with nozzles which can eject ink under control (page 15, lines 66-69). Moreover, LIN teaches two UV light projection devices 4 fixed on the two sides of the base 2 (page 15, lines 72-77), and the light scrambler 5 (i.e., shutter member) provided between the nozzle of the inkjet head 42 and the opening at the bottom of the UV light projection device 4 (i.e., the shutter member and a distal end of the discharge nozzle are positioned near a center of the end plane, and the plurality of light sources are positioned on the end 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the end plate configuration of the inkjet device taught by LIN into WEISS. Doing so is combining prior art elements according to known methods for the predictable result of forming a three-dimensional device using a 3D printer having a shielding system/light disturbing element with the added benefit of preventing UV light from irradiating the nozzle of the of the print head allowing for smoother and accurate printing, as acknowledged by both WEISS (see [0007]; [0008]) and LIN (see pages 14-15).    
The Examiner acknowledges WEISS and LIN, as applied above, fail to explicitly disclose the claimed material being a biomaterial and the claimed 3D printer being a bio 3D printer. However, the claim recitations involving “biomaterial” or a “bio 3D printer” are recitations of intended use as they have to do with how the apparatus and 3D printer are used and do not further limit the structure of the apparatus or the 3D printer claimed; therefore, WEISS modified by LIN, is capable of preventing photocuring of biomaterial and the 3D printer is capable of being a bio 3D printer. 
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
As to claim 2: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed shutter driving axis configured to receive the driving force from the driving unit and to make a movement, wherein the shutter member is coupled to the shutter driving axis such that at least a portion of the shutter member is 24moved between the first position and the second position with the movement of the shutter driving axis by the driving force received from the driving unit (see [0027]; [0029]; FIG. 2A; FIG. 2B of WEISS).
As to claim 3: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed wherein the end plane includes a recessed portion, the discharge nozzle and the shutter member are positioned in the recessed portion, and the plurality of light sources are positioned on the end plane outside the recessed portion with the discharge nozzle and the shutter member there between (see page 14, lines 62-79; FIG. 1; FIG. 2; FIG. 3 of LIN).
As to claim 4: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed wherein the end plane includes a recessed portion, the discharge nozzle and the shutter member are positioned in the recessed portion, and the plurality of light sources are positioned on the end plane with the shutter member and the discharge nozzle there between (see page 14, lines 62-79; FIG. 1; FIG. 2; FIG. 3 of LIN).
As to claim 5: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed wherein the recessed portion includes a first side wall near the plurality of the light sources and a second side wall facing the first side wall, 25the discharge nozzle is positioned in the recessed portion near the first side wall, the second side wall is configured to limit a movement of the shutter member not to exceed the first position, and the first side wall is configured to limit the movement of the shutter member not to exceed the second position (see page 14, lines 62-79; FIG. 1; FIG. 2; FIG. 3 of LIN in view of WEISS as applied in the rejection of claim 1).
As to claim 6: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed wherein the control unit is configured to control the plurality of light sources to emit the light when the shutter member is at the second position and not to emit the light when the shutter member is at the first position (see [0009]; [0027]; [0029]; FIG. 2A; FIG. 2B of WEISS).
As to claim 7: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed printhead for a bio 3D printer that discharges biomaterial, the printhead comprising the apparatus according to claim 1 (see the rejection of claim 1).
As to claim 8: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed dispenser module for a bio 3D printer that discharges biomaterial, the dispenser module comprising the apparatus according to claim 1 (see the rejection of claim 1).
As to claim 10: WEISS and LIN remain as applied above. WEISS, modified by LIN, further read on the claimed bio 3D printer, comprising the apparatus according to claim 1 (see the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SUN et al. (US 2009/0263849) teaches bio-printing three-dimensional structures using a print head with a nozzle; BECKLEY (US 7,819,728) and ROCKROHR (US 7,914,491) teach shutter and constriction devices; SHINAR et al. (US 2015/0197063) teaches a three-dimensional printing system having a shutter attached to a nozzle which dispenses bio-organic peptide molecules; and TYLER (US 2018/0065320) teaches an additive manufacturing system having a shutter mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743